236 S.W.3d 666 (2007)
Donna M. DUNCAN, Respondent,
v.
Don O. DUNCAN, Appellant.
No. ED 89227.
Missouri Court of Appeals, Eastern District, Division Four.
October 30, 2007.
Susan Kreher Roach, Shaun M. Falvey, Clayton, MO, for appellant.
John T. Bruere, Troy, MO, for respondent.
Before MARY K. HOFF, P.J., SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Don O. Duncan (hereinafter, "Father") appeals the trial court's judgment of dissolution of his marriage to Donna M. Duncan (hereinafter, "Mother"). Father raises six points on appeal, challenging the trial court's judgment with respect to child custody and support, imputation of income to Mother, property distribution, the award of attorneys' fees to Mother, and the amount and duration of maintenance awarded to Mother.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. The judgment is supported by competent and substantial evidence on the record. Wood v. Wood, 193 S.W.3d 307, 310 (Mo.App. E.D.2006). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).